Exhibit 10.1

 

 



THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933



 

Administrative Regulations for the

Long-Term Incentive Compensation Program

under the United States Steel Corporation 2005 Stock Incentive Plan, as Amended
and Restated

As amended by the Compensation & Organization Committee

Effective May 28, 2013

 

1.Administration. The Compensation & Organization Committee (the “Committee”)
shall administer the Long-Term Incentive Compensation Program (the “Program”)
under and pursuant to its authority as provided in Section 3 of the United
States Steel Corporation 2005 Stock Incentive Plan, as amended and restated (the
“Plan”).

 

A.Delegation of Authority. The Committee may delegate to a designated individual
(the “Stock Plan Officer”) and to other Officer-Directors and the executive
directly responsible for corporate human resources (collectively, the “Senior
Officers”) its duties under the Program subject to such conditions and
limitations as the Committee shall prescribe, except that only the Committee may
designate and grant Awards to Participants. The Committee hereby delegates to
the Stock Plan Officer all authority necessary or desirable to administer the
Program, including the authority to “consent” upon termination and the authority
to delegate all or any portion of the delegated authorities; provided, however,
that such authority is limited as follows: (i) only the Committee may (a)
designate and grant Awards to Participants (provided that grants to
non-executives may be made through a delegated process to one or more Committee
members from time to time under rules established by the Committee in advance of
such grants), (b) approve the vesting of Options, Restricted Stock, Restricted
Stock Units or Performance Awards, (c) adjust the number of Shares pursuant to
Section 8 of the Plan, (d) approve or amend the form of Awards, (e) amend
outstanding Awards, (f) determine the Performance Goals, measures and other
terms associated with Performance Awards or (g) modify or amend these
Administrative Regulations (the “Regulations”), including any appendices and
schedules attached hereto, and (ii) no delegate of the Stock Plan Officer’s
authority may delegate his or her authority. Without limiting the foregoing, the
Stock Plan Officer is hereby directed to (x) administer Awards under the Plan,
(y) determine whether any Participant has violated any terms and conditions set
forth in the Award Agreement so as to warrant cancellation of an Award and upon
making such determination, cancel such Award, and (z) maintain appropriate
records and establish necessary procedures related to the Plan.

 

B.Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Plan. The terms “Stock Plan Officer”
and “Committee” shall be read as being one and the same; provided, however, the
preceding (i) does not apply where necessary to give meaning to the terms, (ii)
does not limit the authority of the Committee or increase the authority of the
Stock Plan Officer, and (iii) requires that the Stock Plan Officer have the
requisite authority (as defined above and/or pursuant to any current Committee
resolution) in the context in which the term “Committee” is used.

 

 



 

 

 

 

C.Compensation Consultant. The Committee may engage a compensation consultant to
assess the competitiveness of various target Award levels and advise the
Committee.

 

2.Participation/Eligibility. All management employees of the Corporation, its
Subsidiaries and affiliates are eligible to participate in the Program upon
designation by the Committee or Senior Officers (“Participants”).

 

A.Executive Management. Employees designated by the Committee to be Executive
Management are hereby designated to be Participants. Grants to individuals
designated to be Executive Management must be approved by the Committee.

 

B.Rights. No Participant or other employee shall have any claim to be granted an
Award under the Program, and nothing contained in the Program or any Award
Agreement shall confer upon any Participant any right to continue in the employ
of the Corporation, its Subsidiaries or affiliates or interfere in any way with
the right of the Corporation, its Subsidiaries or affiliates to terminate a
Participant’s employment at any time.

 

3.Components of Long-Term Incentives. Award grants may be made in the following
forms: Options, Restricted Stock, Restricted Stock Units, Other Stock-Based
Awards, and Performance Awards.

 

4.Options.

 

A.Award Grants/Grant Price. The Committee may grant Options to Participants. All
Options will be nonstatutory stock options. The exercise price per Share of the
Options shall be no less than 100% of the Fair Market Value of the Shares on the
date of grant of the Option.

 

B.Term. Each Option shall state the period or periods of time during which it
may be exercised, in whole or in part. The term of an Option may not exceed ten
years.

 

C.Vesting. Unless otherwise determined by the Committee, Option grants shall
vest ratably over three years (1/3 on each of the first, second and third grant
date anniversaries), each such year to be considered a “Vesting Year”.

 

D.Exercise of Options.

 



2

 

 

 

(1)Effective Date of Exercise. The date of exercise of an Option shall be the
business day on which the notice of exercise and payment for Shares being
purchased are received by the Stock Plan Officer.

 

(2)Payment for Shares Purchased. Unless otherwise determined by the Committee,
payment of the purchase price shall be made, at the election of the Participant,
in cash or by delivering Shares owned by the Participant or withholding of
shares to be acquired upon exercise in accordance with procedures established by
the Stock Plan Officer and valued at Fair Market Value on the date of exercise,
or a combination thereof.

 

(a)Overpayment in Shares. If the Fair Market Value of Shares delivered or
withheld in payment of the purchase price exceeds the purchase price, a
certificate, or its equivalent, representing the whole number of excess Shares
together with a check, or its equivalent, representing the Fair Market Value of
any excess partial Share shall be delivered to the Participant. In the case of a
Participant who is at the time of exercise subject to Section 16 of the Exchange
Act, any portion of the exercise price representing a fraction of a Share shall
be paid by such Participant in cash or property other than Shares.

 

(b)Underpayment in Shares. If the Fair Market Value of Shares delivered or
withheld in payment of the purchase price is less than the purchase price, the
difference shall be delivered by the Participant in cash immediately upon
notification of such difference.

 

(c)Requirements Relating to Previously Owned Shares. Shares delivered in payment
of the purchase price shall be duly endorsed for transfer to the Corporation. If
Shares so delivered are not registered in the name of the Participant
individually, the Participant shall also provide evidence acceptable to the
Stock Plan Officer that such Shares are beneficially owned by the Participant
individually.

 

E.Post-Termination of Employment Exercise.

 

(1)Death and Disability. Unless otherwise determined by the Committee, all
Options vest immediately upon the Participant’s death during employment or
termination of employment by reason of Disability. Vested options remain
exercisable for three years following the date of Death or termination of
employment by reason of Disability, as applicable, or, if less, until the
original expiration date.

 



3

 

 

 

(a)“Disability” shall be determined, for all purposes under the Program, by
reference to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

 

(2)Retirement and Termination with Consent. Unless otherwise determined by the
Committee, a prorated number of the Options scheduled to vest during the Vesting
Year will vest, based upon the number of complete months worked during the
Vesting Year in which the Participant’s termination of employment occurs by
reason of Retirement or Termination with Consent. The prorated award will be
calculated upon such termination and will vest at the next vesting date or, if
earlier, immediately upon the Participant’s death. The remaining unvested Option
grants are forfeited immediately upon termination. Vested options remain
exercisable for three years following such termination or, if less, until the
original expiration date.

 

(a)Example: If the 1/3 ratable vesting for Vesting Year 3 is 1000 shares for
Award 1, 1000 shares for Award 2, and 1000 shares for Award 3 and if the
Participant terminates employment by reason of Retirement six months following
the Award 3 grants, the Participant is entitled to vesting of 1/2 of all grants
that would have vested at the end of the Vesting Year during which he or she
retires (Vesting Year 3 in this example), or 1500 shares. This example focuses
only on the shares that would vest during Vesting Year 3; however, another 3000
shares would have vested in the aggregate following Vesting Years 1 and 2, for a
total of 4500 shares vesting under the Awards 1, 2 and 3. The 1500 shares would
vest upon the next scheduled vesting date following termination. The
post-termination exercise period would be measured for three years following the
date of termination, even though the final pro rata tranche does not vest upon
termination.

 

(b)“Retirement” shall mean, for all purposes under the Program, the applicable
Participant’s termination of employment after having satisfied the age, service
and/or other requirements necessary to commence an immediate pension under
either: (i) the applicable defined benefit pension plan for the Participant’s
home country, regardless of whether the Participant is a participant in such
pension plan, or (ii) in the case of a home country for which there is no
applicable defined benefit plan, the applicable local law or regulation;
provided, however, such term does not include, unless the Committee consents
with knowledge of the specific facts, retirement under circumstances in which
the Participant accepts employment with a company that owns, or is owned by, a
business that competes with the Corporation, or its Subsidiaries or affiliates.
Further, to the extent necessary under applicable local law, Retirement may have
such other meaning adopted by the Committee and set forth in the applicable
Award Agreement.

 



4

 

 

 

(c)“Termination” shall mean the applicable employee’s termination of employment
other than by Retirement, death or Disability.

 

(d)“Termination with Consent” shall mean Termination at any age with the consent
of the Committee. Consent shall be deemed to be given if the employee incurs a
break in continuous service due to layoff or disability as defined under the
Corporation’s defined benefit pension plan, regardless of whether the employee
is participating in such plan.

 

(e)“Termination without Consent” shall mean Termination at any age without the
consent of the Committee.

 

(3)Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, vested and unvested Options are forfeited if
termination of employment is due to Termination without Consent or Termination
for Cause.

 

(4)Termination in connection with a Change of Control. Notwithstanding the
foregoing provisions of these Regulations, if a Change of Control Termination
occurs within two years following a Change of Control, then no Options shall
have been, nor shall any Options be, forfeited upon such termination; rather,
all Options shall vest immediately upon the occurrence of the Change of Control
Termination. Such vested Options shall remain exercisable for the remainder of
their respective terms. For purposes of these regulations, a “Change of Control
Termination” shall be a termination of a Participant following a Change of
Control that is (i) involuntarily for any reason other than Cause or (ii) in the
case of a Participant who has been determined by the Committee to be executive
management prior to the time to the Change of Control, voluntarily for Good
Reason.

 

F.Adjustment upon Change of Control. The Adjustment provisions of Section 8.01
of the Plan shall apply in the event of any Change of Control, such that the
Options shall continue in adjusted and/or substituted form following the Change
of Control.

 

5.Restricted Stock.

 

A.Restricted Stock Grants. The Committee may grant Restricted Stock to
Participants. A Participant must endorse in blank and return to the Corporation
a stock power for each Restricted Stock grant.

 



5

 

 

 

B.Restrictions. During the restriction period a Participant may not sell,
transfer, assign, pledge or otherwise encumber or dispose of Shares of the
Restricted Stock. During the restriction period a Participant shall have all
rights and privileges of a stockholder, including the right to vote the Shares
and to receive dividends, except as noted in the preceding sentence and except
that any dividends payable in stock shall be subject to the restrictions. At the
expiration of the restriction period, a stock certificate free of all
restrictions for the number of Shares of Restricted Stock vested shall be
registered in the name of, and delivered to, the Participant or, subject to the
termination provisions below, to the Participant’s estate.

 

C.Vesting. The Committee shall determine the restriction period, provided that
(i) Restricted Stock grants which are time-based shall vest ratably over a
period of not less than three years (1/3 on each of the first, second and third
grant date anniversaries), each such year to be considered a “Vesting Year” and
(ii) Restricted Stock grants which are performance-based shall vest over a
period of not less than one year.

 

D.Termination of Employment.

 

(1)Death and Disability. Unless otherwise determined by the Committee, all
Shares of Restricted Stock vest immediately upon the Participant’s death during
employment or termination of employment by reason of Disability.

 

(2)Retirement and Termination with Consent. Unless otherwise determined by the
Committee, a prorated number of the shares of Restricted Stock scheduled to vest
during the Vesting Year will vest, based upon the number of complete months
worked during the Vesting Year in which the Participant’s termination of
employment occurs by reason of Retirement or Termination with Consent. The
prorated award will be calculated upon termination and will vest upon the date
of termination. The remaining unvested shares are forfeited immediately upon
termination.

 

(a)Example: If the 1/3 ratable vesting for Vesting Year 3 is 1000 shares for
Award 1, 1000 shares for Award 2, and 1000 shares for Award 3 and if the
Participant terminates employment by reason of Retirement six months following
the Award 3 grants, the Participant is entitled to vesting of 1/2 of all grants
that would have vested at the end of the Vesting Year during which he or she
retires (Vesting Year 3 in this example), or 1500 shares. This example focuses
only on the shares that would vest during Vesting Year 3; however, another 3000
shares would have vested in the aggregate following Vesting Years 1 and 2, for a
total of 4500 shares vesting under the Awards 1, 2 and 3. The 1500 shares would
vest upon the date of termination.

 

 



6

 

 

 

(3)Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, unvested shares of Restricted Stock are forfeited
if termination of employment is due to Termination without Consent or
Termination for Cause.

 

E.Change of Control. Notwithstanding the foregoing provisions of these
Regulations, if a Change of Control Termination occurs within two years
following a Change of Control, then no shares of Restricted Stock shall have
been, nor shall any shares of Restricted Stock be, forfeited upon such
termination; rather, all shares of Restricted Stock shall vest immediately upon
the occurrence of the Change of Control Termination.

 

6.Restricted Stock Units.

 

A.Restricted Stock Unit Grants. The Committee may grant Restricted Stock Units
to Participants.

 

B.Restrictions. During the restriction period a Participant may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the Restricted
Stock Units. During the restriction period a Participant shall have none of the
rights and privileges of a stockholder, however, the Participant may be entitled
to receive a payment (in cash or Shares) or credit equal to the cash dividends
paid on one Share for each Share represented by a Restricted Stock Unit held by
such Participant (a “dividend equivalent”); provided, however, the dividend
equivalents shall not be paid to, or vested in, the Participant unless and to
the extent the underlying Restricted Stock Units are vested. Any dividend
equivalent paid in Shares shall be paid in the form of additional whole and/or
fractional Restricted Stock Units, subject to the same restrictions and vesting
conditions as the underlying Restricted Stock Units and settled in the same
manner. At the expiration of the restriction period, and in no event later than
2 1/2 months following the end of the calendar year in which vesting occurs, a
stock certificate free of all restrictions for the number of Shares equivalent
to the number of vested Restricted Stock Units (including any dividend
equivalents, in the case of dividend equivalents paid in Shares) shall be
registered in the name of, and delivered to, the Participant or, subject to the
termination provisions below, to the Participant’s estate. In the case of
dividend equivalents paid in cash, a cash payment will be made at the end of the
restriction period equal to the dividends paid on a number of Shares equivalent
to the number of vested Restricted Stock Units.

 

C.Vesting. The Committee shall determine the restriction period, provided that
(i) Restricted Stock Unit grants which are time-based shall vest ratably over a
period of not less than three years (1/3 on each of the first, second and third
grant date anniversaries), each such year to be considered a “Vesting Year” and
(ii) Restricted Stock Unit grants which are performance-based shall vest over a
period of not less than one year.

 



7

 

 

 

 

D.Termination of Employment.

 

(1)Death and Disability. Unless otherwise determined by the Committee, all
Restricted Stock Units vest immediately upon the Participant’s death during
employment or termination of employment by reason of Disability.

 

(2)Retirement and Termination with Consent. Unless otherwise determined by the
Committee, a prorated number of the Restricted Stock Units scheduled to vest
during the Vesting Year will vest, based upon the number of complete months
worked during the Vesting Year in which the Participant’s termination of
employment occurs by reason of Retirement, or Termination with Consent, which is
to be calculated upon termination and delivered, subject to the following, upon
termination. In the case of any payment considered to be based upon separation
from service, and not compensation the Participant could receive without
separating from service, then such amounts may not be paid until the first
business day of the seventh month following the date of Participant’s
termination if Participant is a “specified employee” under Section 409A of the
Code upon his separation from service. The remaining unvested shares are
forfeited immediately upon termination.

 

(a)Example: If the 1/3 ratable vesting for Vesting Year 3 is 1000 shares for
Award 1, 1000 shares for Award 2, and 1000 shares for Award 3 and if the
Participant terminates employment by reason of Retirement six months following
the Award 3 grants, the Participant is entitled to vesting of 1/2 of all grants
that would have vested at the end of the Vesting Year during which he or she
retires (Vesting Year 3 in this example), or 1500 shares. This example focuses
only on the shares that would vest during Vesting Year 3; however, another 3000
shares would have vested in the aggregate following Vesting Years 1 and 2, for a
total of 4500 shares vesting under the Awards 1, 2 and 3. The 1500 shares would
vest upon the date of termination.

 

(3)Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, unvested Restricted Stock Units are forfeited if
termination of employment is due to Termination without Consent or Termination
for Cause.

 

E.Change of Control. Notwithstanding the foregoing provisions of these
Regulations, if a Change of Control Termination occurs within 24 months
following a Change of Control, then no Restricted Stock Units shall have been,
nor shall any Restricted Stock Units be, forfeited upon such termination;
rather, all Restricted Stock Units shall vest immediately upon the occurrence of
the Change of Control Termination.

 

 



8

 

 

 

7. Performance Awards.

 

A.Performance Periods. Each Performance Period will be approximately three years
in length and may overlap with the Performance Periods for the prior year and
subsequent year Performance Award grants, if any. Each Performance Period will
begin on the third business day following the public release of the
Corporation’s earnings for the first quarter of the calendar year during which
the Performance Period begins and shall end on the twelfth business day
following the public release of the Corporation’s earnings for the first quarter
of the third calendar year succeeding the calendar year during which the
Performance Period begins (the approximate three year period is referred to
herein as the “Performance Period”).

 

B.Performance Goal Establishment/Grant Mechanics. The Committee shall establish
and approve the Performance Goal and the relevant peer group (the “Peer Group”)
for performance comparison purposes at the beginning of each Performance Period.
Unless otherwise determined by the Committee at the beginning of the relevant
Performance Period, the Performance Goal shall be based upon the total
shareholder return performance measure, and the Corporation’s total shareholder
return shall be compared to the total shareholder return of the Peer Group for
the Performance Period.

 

C.Performance Award Grants. At the beginning of each Performance Period, the
Committee may grant Performance Awards to Participants for such Performance
Period and shall identify for such grants the amount which may be earned based
upon the level of achievement attained (the “Target” award, in the case of
attainment of the target level of performance).

 

D.Performance Vesting.

 

(1)Payout Calculation. Payout shall be based upon the relative Annualized Total
Shareholder Return (“Annualized TSR”) over the Performance Period.

 

(a)Annualized TSR = ((Final Price + all dividends paid during the relevant
Performance Period)/Initial Price)^(1/3)-1.

 

(b)Initial Price = the Average Measurement Period Price relative to the public
release of earnings for first quarter of the calendar year of grant.

 

(c)Final Price = the Average Measurement Period Price relative to the public
release of earnings for the first quarter of the third calendar year succeeding
the year of grant.

 



9

 

 

 

(d)Average Measurement Period Price = The average of the Fair Market Values for
each of the ten days during the ten business day period beginning on the third
business day following the public release of earnings for the first quarter of a
calendar year.

 

(e)Stock prices may be determined using (a) any reputable online stock-quote
service, such as Yahoo! Finance or Bloomberg, or (b) the financial pages of The
Wall Street Journal.

 

(2)Payout Basis. Payout will be based upon the Corporation’s calculated
Annualized TSR compared to the statistical Annualized TSR for the Peer Group
(“Comparative TSR”) using the whole company ranking method (i.e., including the
Corporation within the array of companies for which TSR is compared). Awards
will be evaluated based upon the following comparison:

 

(a)Comparative TSR = 30th percentile --> 50% of Target (the Threshold/Minimum
Award).

 

(b)Comparative TSR = 60th percentile --> 100% of Target (the Target Award).

 

(c)Comparative TSR = 90th percentile and above --> 200% of Target (the
Cap/Maximum Award).

 

(d)Interpolation will be used to determine actual awards for performance that
correlates to an award between Minimum and Target or Target and Maximum Award
levels.

 

(e)In calculating the number of shares to be awarded, the Corporation’s relative
TSR percentile shall be rounded to the nearest hundredth of a percentile,
rounding up if the thousandth’s place is 5 or more and truncating if the
thousandth’s place is 4 or less. The related payout rate also shall be
calculated to the nearest hundredth’s place using the same rounding procedure.
Additionally, the calculated number of shares shall be rounded to the nearest
whole share, rounding up if the fractional share is 5 tenths or more and
truncating the fractional share if it is less than 5 tenths.

 

(f)Award payout will follow the end of the Performance Period (and in no event
later than 2½ months following the end of the calendar year in which the
Performance Period ends, as provided in the Plan) and the Committee’s written
certification of achievement of Performance Goals, payable in the form of
Shares. In the case of any payment considered to be based upon separation from
service, and not compensation the Participant could receive without separating
from service, then such amounts may not be paid until the first business day of
the seventh month following the date of Participant’s termination if Participant
is a “specified employee” under Section 409A of the Code upon his separation
from service.

 

 



10

 

 

 

(3)Peer Group Adjustments. At the commencement of the Performance Period, the
Committee may determine that specific guidance be considered in connection with
possible adjustments to the Peer Group, to include U. S. Steel should the
circumstances arise, involved in the calculation of the Corporation’s
comparative performance with respect to the Performance Goal during the
Performance Period. Any such determination will be in addition to, or will amend
if it conflicts with, the following guidelines, which will be used in connection
with the calculation:

 

(a)If a Peer Group Company becomes bankrupt, the bankrupt company will remain in
the Peer Group positioned at one level below the lowest performing non-bankrupt
Peer Group Company. In the case of multiple bankruptcies, the bankrupt companies
will be positioned below the non-bankrupt companies in chronological order by
bankruptcy date with the first to be bankrupt at the bottom.

 

(b)If a Peer Group Company is acquired by another company or entity, including
through a management buy-out or going-private transaction, the acquired Peer
Group Company will be removed from the Peer Group for the entire Performance
Period; provided that if the acquired company became bankrupt prior to its
acquisition it shall be treated as provided in paragraph (a), above, or if it
shall become delisted according to paragraph (e), below, prior to its
acquisition it shall be treated as provided in paragraph (e).

 

(c)If a Peer Group Company sells, spins-off, or disposes of a portion of its
business, the selling Peer Group Company will remain in the Peer Group for the
Performance Period unless such disposition(s) results in the disposition of more
than 50% of the company’s total assets during the Performance Period.

 

(d)If a Peer Group Company acquires another company, the acquiring Peer Group
Company will remain in the Peer Group for the Performance Period.

 

(e)If a Peer Group Company is delisted from either the New York Stock Exchange
(NYSE) or the National Association of Securities Dealers Automated Quotations
(NASDAQ) such that it is no longer listed on either exchange, such delisted Peer
Group Company will remain in the Peer Group positioned at one level below the
lowest performing listed company and above the highest ranked bankrupt Peer
Group Company. In the case of multiple delistings, the delisted companies will
be positioned below the listed and above the bankrupt companies in chronological
order by delisting date with the first to be delisted at the bottom of the
delisted companies. If a delisted company shall become bankrupt, it shall be
treated as provided in paragraph (a), above. If a delisted company shall be
later acquired, it shall be treated as a delisted company under this paragraph.
If a delisted company shall relist during the Performance Period, it shall
remain in its relative delisted position determined under this paragraph.

 



11

 

 

 

(f)If the Corporation’s and/or any Peer Group Company’s stock splits, such
company’s TSR performance will be adjusted for the stock split so as not to give
an advantage or disadvantage to such company by comparison to the other
companies, using the principles set forth in Section 8 of the Plan.

 

(4)Discretion. Notwithstanding any language to the contrary in outstanding or
future grant forms, the Committee retains no discretion to reduce any
Performance Award to an amount below the amount that would be payable as a
result of performance measured against the Performance Goals.

 

(5)Termination of Employment.

 

(a)Death and Disability. Unless otherwise determined by the Committee, a
prorated value of the Performance Award will vest based upon the date of death
during employment or termination of employment by reason of Disability during
the Performance Period in accordance with the following schedule, to be
calculated and delivered at the end of the relevant Performance Period, provided
that the relevant performance goals are achieved.

 



Date of Death or Termination for Disability   % Vested         Prior to ⅓
completion of Performance Period   0%        On or after ⅓ and before ⅔
completion of Performance Period   50%        On or after ⅔ completion of
Performance Period   100%



 



(b)Retirement and Termination with Consent. Unless otherwise determined by the
Committee, a prorated value of the Performance Award will vest based upon the
number of complete months worked during the Performance Period, in the event of
a Participant’s termination of employment by reason of Retirement, or
Termination with Consent, to be calculated and delivered at the end of the
relevant Performance Period, provided that the relevant performance goals are
achieved. In the case of any payment considered to be based upon separation from
service, and not compensation the Participant could receive without separating
from service, then such amounts may not be paid until the first business day of
the seventh month following the date of Participant’s termination if Participant
is a “specified employee” under Section 409A of the Code upon his separation
from service.

 

(i)Example: If the Target number of Shares is 1000 shares for Performance Period
1 Awards, 1000 shares for Performance Period 2 Awards, and 1000 shares for
Performance Period 3 Awards and if the Participant terminates employment by
reason of Retirement six months following the first day of Performance Period 3,
the Participant is entitled to vesting of 5/6’s of the Performance Period 1
awards, ½ of the Performance Period 2 awards, and 1/6 of the Performance Period
3 awards (or 1500 shares), subject to the Committee’s determination of the
payout basis for each Performance Period. That is, the above example assumes
that the Committee had determined the Performance Goals had been met at least to
the 100% of Target level and that the payout basis was 100% of Target for each
period.

 



12

 

 

 

(c)Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, Performance Awards will be forfeited immediately if
a Participant’s termination of employment is due to Termination without Consent
or Termination for Cause.

 

(6)Change of Control. Notwithstanding the foregoing provisions of the
Regulations, if a Change of Control occurs, (i) the Performance Period shall
automatically end, (ii) the actual performance level for the abbreviated
Performance Period shall be measured against the established Performance Goals,
the performance criteria shall be deemed satisfied only to the extent that
actual performance was achieved (the result is the “Achieved Performance
Award”), and the balance of the Performance Award, if any, shall be forfeited,
and (iii) the Achieved Performance Award shall remain subject to forfeiture
until the third anniversary of the date of grant of the Performance Award if the
Participant terminates employment after the Change of Control but before the
third anniversary of the date of grant; provided, however, that (i) if a Change
of Control Termination occurs within two years following a Change of Control,
then the Achieved Performance Award shall not be forfeited upon such
termination; rather, the Achieved Performance Award shall vest immediately upon
the Change of Control Termination, (ii) if a Termination by reason of death or
Disability occurs, then the Achieved Performance Award shall not be forfeited
upon such death or Disability; rather, the Performance Award shall vest
immediately upon the Participant’s death during employment or termination of
employment by reason of Disability; and (iii) if a Termination by reason of
Retirement or Termination with Consent occurs, then a prorated portion of the
Achieved Performance Award will vest, based upon the number of complete months
worked during the original Performance Period in relation to the number of whole
months in the original Performance Period and the remainder shall be forfeited.

 

(a)Price. In the event of a Change of Control, the final price for purposes of
determining the Annualized TSR shall be determined based on the closing price of
the business day immediately preceding the closing date of the Change of
Control.

 

(b)Original Performance Period. In the event of a Change of Control, the
original Performance Period shall be deemed to end on the third anniversary of
the date of grant of the Performance Award.

 

8.Forfeiture and Repayment. The Committee may determine that any Award under
this Program shall be forfeited and/or any value received from the Award shall
be repaid to the Corporation pursuant to any recoupment policies, rules or
regulations in effect at the time the Award is granted.

 

 

 

13



